Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 1 of 6 PageID 173




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JOLEEN DOHERTY and KIMBERLY
COLEMAN,

       Plaintiffs,

v.                                                        Case No: 2:18-cv-638-FtM-UA-UAM

GOOD SHEPHERD DAY SCHOOL OF
CHARLOTTE COUNTY, INC.,

       Defendant.


                           REPORT AND RECOMMENDATION

TO THE UNITED STATES DISTRICT COURT

       This cause is before the Court on Plaintiffs Joleen Doherty and Kimberly Coleman’s

Motion for an Award of Attorney’s Fees and Costs (Doc. 21) filed on February 28, 2019.

Defendant filed a Response to Plaintiffs’ Motion for an Award of Attorney’s Fees and Costs (Doc.

24) on March 14, 2019. Plaintiffs are requesting the Court to enter an order awarding $9,974.00

in attorney’s fees and $400.00 in costs pursuant to 29 U.S.C. § 216(b). For the reasons explained

below, the undersigned respectfully recommends that Plaintiffs’ motion be GRANTED IN PART

AND DENIED IN PART.

       This case arises from Plaintiffs’ failed attempt to join in the case Rumreich v. Good

Shepherd Day School of Charlotte, Inc., 2:17-cv-292-38MRM. In Rumreich, Plaintiffs were

granted leave to join in the action pursuant to Rule 20 of the Federal Rules of Federal Procedure,

but failed to do so before plaintiff Rumreich’s claim was resolved. See (Order, Rumreich v. Good

Shepherd Day School of Charlotte, Inc., 2:17-cv-292-38MRM (M.D. Fla. September 18, 2018).
Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 2 of 6 PageID 174




       This case was initiated by Plaintiffs by Complaint (Doc. 1) on September 26, 2018. On

December 12, 2018, Plaintiffs filed notices informing the Court that they had accepted Defendant’s

Rule 68 offer of judgment. After the parties had submitted sufficient information concerning the

Plaintiffs’ acceptance of the offers of judgment, the undersigned entered a Report and

Recommendation recommending that the District Court accept Plaintiffs’ acceptance of the offers

of judgment as a fair and reasonable resolution of a bona fide dispute of the FLSA issues. On May

20, 2019, the District Court entered an Order (Doc. 28) accepting and adopting the undersigned’s

Report and Recommendation. The question of attorney’s fees is now ripe for review.

       The FLSA provides that courts “shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29

U.S.C. §216(b). “A reasonable attorneys’ fee is ‘properly calculated by multiplying the number of

hours reasonably expended on the litigation times a reasonable hourly rate’” to obtain the “lodestar.”

Wales v. Jack M. Berry, Inc., 192 F. Supp. 2d 1313, 1317 (M.D. Fla. 2001) (quoting Blum v. Stenson,

465 U.S. 886, 888 (1984)); see also Lawrence v. Berkley Grp., Inc., No. 10-61069-civ-KMW, 2013

WL 12239477, at *1 (S.D. Fla. Feb. 20, 2013).

       The party seeking fees “bears the burden of establishing entitlement and documenting the

appropriate hours and hourly rates.” Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1303

(11th Cir. 1988). “[A]n applicant may meet this burden by producing either direct evidence of rates

charged under similar circumstances, or opinion evidence of reasonable rates.” Wales, 192 F. Supp. 2d

at 1317 (citing Norman, 836 F.2d at 1299). A court may, however, rely on its own expertise and

judgment in assessing the value of counsel’s services. Id. (citing Norman, 836 F.2d at 1303).

       a. Hourly Rate

       The first step in reaching the lodestar is to determine a reasonable hourly rate, which “is

the prevailing market rate in the relevant legal community for similar services by lawyers of



                                                 -2-
Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 3 of 6 PageID 175




reasonably comparable skills, experience, and reputation.” Norman, 836 F.2d at 1299 (citing Blum,

465 U.S. at 895-96 n.11).

           Here, Plaintiffs are requesting an hourly rate of $500.00 for attorney Bill B. Berke, Esq. and

an hourly rate of $135.00 for paralegal Christine Boutchyard. (Doc. 21 p. 6). Defendant argues that

these hourly rates should be denied because they are well above the prevailing market rate. (Doc. 24

p. 5-8).

           In Rumreich, the District Court entered an order finding that $350.00 was a reasonable hourly

rate for Mr. Berke. The undersigned recommends that the District Court again find that $350.00 an

hour is a reasonable hourly rate for Mr. Berke given the lack of complexity in this case and taking into

account the length of counsel’s experience handling cases of this nature. The undersigned makes no

finding as to whether Ms. Boutchyard’s requested hourly rate is reasonable because, as will be

explained below, Plaintiffs have failed to demonstrate that the work performed by Ms. Boutchyard is

recoverable in this case.

           b. Number of Hours Expended

           The second step in the lodestar analysis is determining what hours were reasonably

expended in pursuing the action. Fee applicants must exercise “billing judgment” and exclude

hours “that would be unreasonable to bill to a client.” ACLU of Ga., 168 F.3d at 428 (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

           Plaintiffs represent that Mr. Berke expended 19.30 hours in representation in this case.

Plaintiffs contend that there are no examples of excessive time being spent on specific tasks, there

are no duplicative services and none of the time billed was nonproductive. (Doc. 21 p. 6).

Defendant argues that Plaintiffs’ counsel’s hours should be capped because Plaintiffs unreasonably

prolonged this litigation. (Doc. 24 p. 9). In addition, Defendant argues that Plaintiffs’ counsel’s

statement of fees includes excessive, unnecessary, and redundant hours. (Doc. 24 p. 10-17).



                                                   -3-
Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 4 of 6 PageID 176




       “[A] court may reduce excessive, redundant or otherwise unnecessary hours in the exercise

of billing judgment.” Galdames v. N & D Inv. Corp., 432 Fed. App’x 801, 806 (11th Cir. 2011)

(emphasis omitted) (quoting Perkins v. Mobile Hous. Bd., 847 F.2d 735, 738 (11th Cir. 1988)).

“When a district court finds the number of hours claimed is unreasonably high, the court has two

choices: it may conduct an hour-by-hour analysis or it may reduce the requested hours with an

across-the-board cut.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008).

       In this case, the undersigned recommends that all hours claimed by Plaintiffs after May 6,

2018, be reduced from Plaintiffs’ claimed hours. According to Defendant, months before this case

was filed, Defendant offered Plaintiff Doherty $500.00 and Plaintiff Coleman $1000.00 to resolve

their claims. On May 6, 2018, Plaintiffs were provided with their pay records. Nevertheless, on

May 17, 2018, Plaintiffs’ counsel sent an email providing that Plaintiff Doherty would resolve her

wage and hour claim for $3,500.00 and Plaintiff Coleman would resolve her wage and hour claim

for $6,500.00. Both Plaintiffs eventually accepted offers of judgment for $500.00. Given that

Plaintiff Doherty accepted the same offer and Plaintiff Coleman accepted a worse offer, any hours

expended by Plaintiffs’ counsel after Plaintiffs were provided with their time records was

unnecessary.

       The remaining time entries are as follows:

     Date          Timekeeper            Description of Legal         Time     Rate     Amount
                                               Services
 12/20/2017     Bill Berke, Esq.    Meeting with clients re: facts,   1.5    $500.00 $750.00
                                    allegations of potential unpaid
                                    wage claim; Draft Doherty
                                    Consent to Join
 1/15/2018      Bill Berke, Esq.    Telephone conference with         .5     $500.00 $250.00
                                    client; Draft and review
                                    Coleman Consent to Join
 1/26/2018      Bill Berke, Esq.    Draft Doherty                     1.     $500.00 $500.00
                                    Declaration/Meet with client




                                              -4-
Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 5 of 6 PageID 177




 1/30/2018         Bill Berke, Esq.    Draft Coleman                      1.      $500.00 $500.00
                                       Declaration/Meet with client
 2/16/2018         Bill Berke, Esq.    Draft and revise Motion for        1.5     $500.00 $750.00
                                       Collective Action; review file


The undersigned recommends that the time claimed in the entries dated 1/15/2018, 1/26/2018,

1/30/2018, and 2/16/2018 be deducted. These entries do not relate to this action, but to Plaintiffs’

Motion to Conditionally Certify FLSA Collective Action that was filed and ultimately denied in

the related Rumreich action. While Plaintiffs were permitted leave to join in the Rumreich action

pursuant to Rule 20, they failed to do so before Rumreich’s claim was resolved, necessitating the

filing of this motion. Because these entries do not pertain to work performed in this case but

instead to Plaintiff’s failed attempt to join in Rumreich, the undersigned does find it appropriate to

award this time.

       In summary, the undersigned finds that Plaintiffs’ counsel is entitled to 1.5 hours at the rate

of $350.00 an hour, for a total of $525.00 in attorney’s fees.

       Plaintiffs are also requesting $400.00 in costs for the filing fee. Defendant did not object

to Plaintiffs’ request. According, the undersigned finds it appropriate to grant this cost to Plaintiffs

pursuant to 28 U.S.C. § 1920.

       IT IS RESPECTFULLY RECOMMENDED THAT:

       1) Plaintiffs’ Motion for an Award of Attorney’s Fees and Costs (Doc. 21) be GRANTED

           IN PART AND DENIED IN PART;

       2) the District Court enter an order awarding Plaintiffs $525.00 in attorney’s fees and

           $400.00 in costs;

       3) the District Court direct the Clerk to enter an amended judgement.




                                                 -5-
Case 2:18-cv-00638-SPC-UAM Document 31 Filed 06/05/19 Page 6 of 6 PageID 178




        Recommended in Chambers in Fort Myers, Florida on June 5, 2019.




                                       NOTICE TO PARTIES

Failure to file and serve written objections to the proposed findings and recommendations contained
in this report within fourteen (14) days from the date it is served on the parties shall bar an aggrieved
party from a de novo determination by the District Court of issues covered in the report, and shall bar
the party from attacking on appeal factual findings in the report accepted or adopted on appeal by the
District Court except upon grounds of plain error or manifest injustice. 28 U.S.C. § 636(b)(1)(C);
Local Rule M.D. Fla. 6.02.



Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                  -6-
